Title: To George Washington from Elizabeth Willing Powel, 15 November 1783
From: Powel, Elizabeth Willing
To: Washington, George


                  
                     Dear Sir
                     Phila. November 15 1783
                  
                  My Friendship for you induces me to transmit a Pamphlet that is now in Circulation in this City, & probably, may not have come to your Hands.  I believe it meets with universal Approbation from all the disinterested sensible & considerate, as it is replete with good Sense & the Arguments are generally conclusive.  It is possible you may not have yet taken a decided Part, & indeed the Author supposes you have not, I wish you to peruse it while you have Leisure, with that Coolness & Deliberation so characteristic of yourself, & which has hitherto, been so beneficial to your Country.  Some say there is no Cincinnatus in existence; I think there is; & after having so largely contributed to erect the glorious Fabric of Liberty in this new World he will never, intentionally, aid or support any Scheme that may eventually sap & overturn it.  If I am deceived on this Occasion my Feelings will not be for myself.  Receive this Testimoney of my Friendship in the Spirit in which it is dictated.
                  
               